—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (New-mark, J.), dated December 9, 1994, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when he slipped and fell from a ladder while working in the defendant’s home. The plaintiff claims that he slipped from the ladder because of a wet substance on the bottom of his shoe which came from a puddle of water on the floor of the premises. Since there are factual issues with reference to, among other things, whether the defendant had constructive notice of the alleged unsafe condition and whether the alleged unsafe condition proximately caused the plaintiff’s injuries, the Supreme Court properly denied the defendant’s summary judgment motion (see generally, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Gordon v American Museum of Natural History, 67 NY2d 836, 837-838; Giambrone v New York Yankees, 181 AD2d 547, 548). Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.